COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00396-CV


Alpine Industries, Inc. and Lane            §    From the 141st District Court
Thomas Shinogle
                                            §    of Tarrant County (141-290670-17)
v.
                                            §    June 21, 2018
Benjamin Whitlock and Brianna
Whitlock                                    §    Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. It is ordered that the order of the

trial court is affirmed in part and reversed in part.

      We affirm the portion of the trial court’s order that denies the motion to

dismiss as to Appellant Lane Thomas Shinogle. We reverse the portion of the

trial court’s order that denies the motion to dismiss as to Alpine Industries, Inc.,

and we remand the case to the trial court to enter an order of dismissal as to

Appellees Benjamin Whitlock and Brianna Whitlock’s claims against it.

      It is further ordered that Appellant Lane Thomas Shinogle and Appellees

Benjamin Whitlock and Brianna Whitlock shall split the costs of this appeal, for
which let execution issue.


                             SECOND DISTRICT COURT OF APPEALS



                             By /s/ Bonnie Sudderth
                                Chief Justice Bonnie Sudderth